Citation Nr: 0426362	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1987 to January 1997, with later service in the Air 
Force Reserve.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted service connection for 
a number of conditions, including lumbosacral strain (rated 
noncompensable), status-post left (minor) wrist fracture with 
fusion (rated 20 percent), and allergic rhinitis, and denied 
service connection for sinusitis.  The veteran's March 1998 
notice of disagreement addressed sinusitis, and low back and 
left wrist disabilities.  A June 1999 hearing officer's 
decision assigned a 10 percent rating for lumbosacral strain 
and a 40 percent rating for the left wrist disability.  
Because the 40 percent rating for the left wrist is the 
maximum schedular rating provided for such disability, and 
because the veteran has expressed no further disagreement 
with the rating assigned, nor sought extraschedular 
consideration, that matter is not before the Board.  
Correspondence dated in January and August 2004 from the 
veteran's representative addressed only the veteran's 
sinusitis and low back claims.  

The veteran's claims file was transferred to the Reno, Nevada 
RO during the pendency of the appeal, due to an address 
change.  He failed to report for a Travel Board hearing 
scheduled in January 2004.

The issue of entitlement to a rating in excess of 10 percent 
for lumbosacral strain is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if any action on your part is required.


FINDING OF FACT

The veteran is not shown to have a chronic sinusitis.



CONCLUSION OF LAW

Service connection for sinusitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which is codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  The VCAA redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It 
applies in the instant case.

The Board finds that VA's duties under the VCAA are met with 
respect to the veteran's claim for service connection for 
sinusitis.  Discussions in an April 2002 supplemental 
statement of the case (SSOC) and a December 2003 VCAA notice 
letter adequately informed him of the information and 
evidence needed to substantiate his claim.  Notably here, the 
veteran was specifically advised that he must show current 
disability, and that the evidence did not show that he has a 
chronic sinusitis.  The December 2003 VCAA notice letter 
informed the veteran that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  In this case, VCAA notice 
was not provided to the veteran before the May 1997 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of a law that did not yet 
exist.  In Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Also see VAOPGCPREC 7-2004.

Moreover, as noted above, the April 2002 SSOC and the 
December 2003 VCAA notice letter provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The veteran has not identified any 
outstanding medical records or indicated that he was in the 
process of obtaining such records.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the December 2003 VCAA notice letter, the RO requested 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  
This language, while not in verbatim compliance with the 
"fourth element" is essentially equivalent.  

In one form or another, the veteran has received all mandated 
notice.  He is not prejudiced by any notice deficiency along 
the way.  

Regarding the duty to assist, VA has obtained all service and 
identified post-service medical records.  The veteran has 
been examined by VA for this disability.
The medical evidence of record is sufficient for a decision 
on this claim.  VA's duty to assist is met.  

Factual Background 

During a December 1998 personal hearing at the RO and in 
written correspondence, the veteran has contended that he has 
sinusitis related to the sinusitis noted in service.  He 
alleges that the sinusitis is cyclical and that he treats it 
with over-the- counter products.  

The veteran's service medical records provide diagnoses and 
show treatment of sinusitis.  Post-service VA treatment 
records are negative for complaints, symptoms, findings or 
diagnoses related to sinusitis.  

On March 1997 VA examination provides that the veteran had a 
history of rhinitis, with a runny nose in the springtime and 
to some extant all year since 1985.  He treated it with oral 
antihistamines.  He did not have a history of sinusitis 
treated with antibiotics.  The examiner noted that the 
claimed sinusitis referred to the veteran's rhinitis (for 
which service connection is establisahed).  On examination, 
the veteran's head, eyes, ears, nose and throat were within 
normal limits.  There were no sinus tenderness or excessive 
nasal secretions, and both nares had good airflow.  An X-ray 
resulted in an impression of normal paranasal sinuses.  The 
impression was perennial allergic rhinitis, and no evidence 
by history or physical examination of sinusitis.  

Legal Analysis

Service connection may be granted for disability due to 
disease or in jury that was either incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The threshold matter that must be addressed is whether there 
is competent evidence that the veteran now has the claimed 
disability.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer, 3 Vet. App. 223, 225 (1992).  The March 1997 VA 
examination report is the only competent (medical) and hence 
probative evidence in this matter, and it shows that the 
veteran does not have chronic sinusitis, either by X-ray or 
by clinical evaluation..  The veteran's own contentions that 
he has sinusitis are not competent evidence that he has 
chronic sinusitis disability.  As a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical diagnosis.  Espiritu, supra.  

Without any competent evidence that the veteran has this 
claimed disability, the threshold requirement is not 
satisfied, and service connection for sinusitis is not 
warranted.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  


ORDER

Service connection for sinusitis is denied.  


REMAND

A preliminary review of the veteran's claims file indicates 
that the claim for a rating in excess of 10 percent for 
lumbosacral strain requires additional development.  During 
the pendency of this appeal there have been significant 
changes in the regulations pertaining to the evaluation of 
back disorders.  Specifically, the criteria for evaluating 
intervertebral disc syndrome were amended effective September 
23, 2002.  And, effective September 26, 2003, the entire 
section of the rating schedule addressing disabilities of the 
spine was revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
There is now a General Rating Formula for Diseases and 
Injuries of the Spine (for diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  The RO has not informed the veteran of these 
revisions, including the General Rating Formula.  This is 
especially significant as the instant appeal stems from the 
initial rating assigned with the grant of service connection, 
and "staged ratings" are for consideration.  

In addition, as the most recent VA orthopedic examination was 
in May 1999, and as the status of the disability throughout 
the entire appeal period must be ascertained in consideration 
of whether "staged ratings" are warranted, further 
development of medical evidence is indicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should provide the veteran 
notice of the most recent revisions to 
the section of the rating schedule that 
amended the criteria for evaluating 
intervertebral disc syndrome, effective 
September 23, 2002 (see 67 Fed. Reg. 
54345 (Aug. 22, 2002)), and the most 
recent revisions of the criteria for 
rating disabilities of the spine, 
effective September 26, 2003.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

2.  With the veteran's assistance the RO 
should obtain any outstanding records of 
treatment he has received for his low 
back disability since 1999.   

3.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
service-connected lumbosacral strain.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests or studies should be completed.  
The examiner should be provided copies of 
the criteria for rating low back 
disability in effect prior to September 
2002, those in effect between September 
2002 and September 2003, and those in 
effect from September 26, 2003.  The 
findings reported must be sufficiently 
complete to enable consideration under 
all three sets of rating criteria.  The 
examiner must comment on whether there is 
any additional limitation of motion or 
function due to pain, weakness, excess 
fatigability, incoordination, and, to the 
extent possible, flare-ups of symptoms.  
The examiner should explain the rationale 
for all opinions. 

4.  Then, the RO should readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further consideration.  

No action is required of the appellant until he is otherwise 
notified by the RO.  The Board intimates no opinion as to the 
ultimate disposition warranted.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



